DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 01/07/2021 regarding application 16/791,803. In Applicant’s amendment:
		Claim 2 has been amended.
	Claims 2-21 are currently pending and have been rejected.

Response to Arguments
2.		Applicant’s arguments, see page 10 filed on 01/07/2021, with respect to the Non-Statutory Double Patenting Rejection for Claims 2-21 being rejected as being unpatentable over claims of U.S. Patent # 10,565,601 B2 have been fully considered and is found not persuasive. 
		The Non-Statutory Double Patenting Rejection for Claims 2-21 being rejected as being unpatentable over claims of U.S. Patent # 10,565,601 B2 is maintained.
3.		Applicant’s arguments, see page 10 filed on 01/07/2021, with respect to the 35 U.S.C. § 112 (f) Claim Interpretation for Claims 2-7 have been fully considered and is found persuasive. 
The 35 U.S.C. § 112 (f) Claim Interpretation for Claims 2-7 is withdrawn.
4.		Applicant’s arguments, see pages 10-11 filed on 01/07/2021, with respect to the 35 U.S.C. § 112 (a) Claim Rejection for Claims 2-7 have been fully considered and is found persuasive. 
The 35 U.S.C. § 112 (a) Claim Rejection for Claims 2-7 is withdrawn.
5.		Applicant’s arguments, see pages 12-14 filed on 01/07/2021, with respect to the 35 U.S.C. § 112 (b) Claim Rejection for Claims 2-7 have been fully considered and is found persuasive. 
The 35 U.S.C. § 112 (b) Claim Rejection for Claims 2-7 is withdrawn.
6.		Applicant’s arguments, see pages 14-17 filed on 01/07/2021, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 2-21 have been fully considered and is found persuasive.  		Therefore, the 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

IDS Statement
7.		The information disclosure statement filed on 01/26/2021 complies with the provisions 

Double Patenting
8.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.		Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7, 10-16 and 18-26 of U.S. Patent # 10,565,601 B2 (See below for Claims 1-7 of 14/634,268 anticipates method Claims 15-21 of the current application being examined; apparatus Claims 10-16 of 14/634,268 anticipates apparatus Claims 2-7 of the current application being examined; non-transitory tangible machine readable storage medium Claims 18-26 of 14/634,268 anticipates non-transitory tangible machine readable storage medium Claims 8-14 of the current application being examined, respectively.

35 U.S.C. § 101 Patent Eligibility Analysis
10.		Independent Claims 2, 8 and 15 recite the additional elements such as:
		“determine if the asset-bundle has been previously identified to reduce the amount of processing requirements of a central facility” &
“determining that the profile for the user is already stored in memory of the central facility, foregoing storage of the generated profile of the user to reduce a storage requirement of the central facility”  
	Examiner notes that Independent Claims 2, 8 and 15 under the BRI of the claims as a whole, do not cover performance of their limitations as “Mental Processes”, “Certain Method of Organizing Human Activities” and/or “Mathematical Concepts” under Step 2A Prong One.
	Therefore, Claims 2-21 is patent eligible under step 2A prong one with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG).
	Assuming arguendo that the claims recite a judicial exception under “Certain Methods of Organizing Human Activities”, the claims recite additional elements (as shown above) that are integrated into a practical application by improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception is some meaningful way beyond generally linking the use of the judicial exception to a practical technological environment (see MPEP § 2106.05 (e)).
	Alternatively, Claims 2-21 is patent eligible under step 2A prong two with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623               

/MATTHEW S GART/                                                                                                                              Supervisory Patent Examiner, Art Unit 3623